Title: To George Washington from Major General William Heath, 16 July 1780
From: Heath, William
To: Washington, George


					
						Dear General
						Newport July 16 1780
					
					Nothing of any considerable consequence has happened Since I had the honor last to write you.
					The French troops are landed and encamped in a fine situation to the South East of the Town and extend nearly across the Island. The Troops make a good appearance. The Legion under the command of the Duke de Lauzun (the officer who took Senegal the last year) is as fine a Corps as ever I saw. it is about 600 Strong. The officers express the highest satisfaction of the treatment they meet with. The markets are become very good and great regularity is preserved. in Short, in every respect I may Say, hitherto every thing appears agreable and Satisfactory.
					I have this moment recd a Letter from a Gentleman in Boston, advising that a Vessell is just Sent into that Port which was one of a fleet of 36 Sail from Ireland for New York. I have given information of it to the General and admiral. and I apprehend Some of the Fleet will go out on a cruize. the Hermione has been cruizing for these 3 or 4 Days. I have the honor to be, with the greatest respect Your Excellency’s Most obedient Servant.
					
						W. Heath
					
				